Name: 81/124/EEC: Commission Decision of 13 February 1981 authorizing the French Republic to introduce intra- Community surveillance of imports of sheep and goats and of sheepmeat and goatmeat originating in Bulgaria, Hungary, Poland and Romania (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-12

 Avis juridique important|31981D012481/124/EEC: Commission Decision of 13 February 1981 authorizing the French Republic to introduce intra- Community surveillance of imports of sheep and goats and of sheepmeat and goatmeat originating in Bulgaria, Hungary, Poland and Romania (Only the French text is authentic) Official Journal L 067 , 12/03/1981 P. 0032 - 0034****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 183 , 16 . 7 . 1980 , P . 1 . ( 3 ) OJ NO L 355 , 30 . 12 . 1980 , PP . 27 AND 32 . COMMISSION DECISION OF 13 FEBRUARY 1981 AUTHORIZING THE FRENCH REPUBLIC TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF IMPORTS OF SHEEP AND GOATS AND OF SHEEPMEAT AND GOATMEAT ORIGINATING IN BULGARIA , HUNGARY , POLAND AND ROMANIA ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/124/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PLACED IN FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1837/80 OF 27 JUNE 1980 ON THE COMMON ORGANIZATION OF THE MARKET IN SHEEPMEAT AND GOATMEAT ( 2 ), WHEREAS THE COMMUNITY HAS CONCLUDED THE NEGOTIATIONS INITIATED WITH BULGARIA , HUNGARY , POLAND AND ROMANIA TO CONCLUDE AGREEMENTS WITH THOSE COUNTRIES FOR THE VOLUNTARY RESTRAINT OF EXPORTS TO THE COMMUNITY OF SHEEP AND GOATS AND OF SHEEPMEAT AND GOATMEAT ; WHEREAS , PENDING THE SIGNING OF THE SAID AGREEMENTS , THE COMMISSION DECIDED , IN ITS REGULATIONS ( EEC ) NO 3379/80 AND ( EEC ) NO 3380/80 OF 23 DECEMBER 1980 ( 3 ), TO APPLY ON A TRANSITIONAL BASIS TO THE PRODUCTS COVERED BY THOSE AGREEMENTS PROVISIONS SIMILAR TO THOSE ADOPTED FOR IMPORTS FROM THE COUNTRIES WHICH HAVE CONCLUDED VOLUNTARY RESTRAINT AGREEMENTS ; WHEREAS THE COMPETENT AUTHORITIES OF THE THIRD COUNTRIES IN QUESTION HAVE GIVEN A WRITTEN UNDERTAKING TO RESTRICT THEIR EXPORTS TO THE COMMUNITY AND TO ADOPT CERTAIN MEASURES IN RESPECT OF THEIR EXPORTS TO CERTAIN SENSITIVE AREAS OF THE COMMUNITY , IN ORDER TO TAKE ACCOUNT OF TRADITIONAL TRADE FLOWS ; WHEREAS THE FRENCH REPUBLIC HAS SUBMITTED A REQUEST TO THE COMMISSION UNDER ARTICLE 115 OF THE TREATY FOR AUTHORIZATION TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF IMPORTS OF SHEEP AND GOATS AND OF FRESH , CHILLED OR FROZEN SHEEPMEAT AND GOATMEAT ORIGINATING IN BULGARIA , HUNGARY , POLAND AND ROMANIA ; WHEREAS THE COMMISSION HAS MADE A DETAILED EXAMINATION OF THE INFORMATION SUPPLIED IN SUPPORT OF THAT REQUEST ; WHEREAS THE COMMISSION FIRST OF ALL CHECKED WHETHER , IN VIEW OF THE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES , THE PRODUCTS COVERED BY THE REQUEST COULD LEGALLY BE SUBJECT TO SURVEILLANCE MEASURES UNDER ARTICLE 2 OF DECISION 80/47/EEC ; WHEREAS THE EXAMINATION COVERED THE INFORMATION RECEIVED CONCERNING THE ALLEGED ECONOMIC DIFFICULTIES , I.E . THE DEVELOPMENT OF FACTORS SUCH AS NATIONAL PRODUCTION , IMPORTS , CONSUMPTION , THE MARKET SHARES ACCOUNTED FOR BY NATIONAL PRODUCTION , IMPORTS FROM ALL THIRD COUNTRIES AND IMPORTS FROM THE THIRD COUNTRIES CONCERNED BY THE REQUEST AND THE PRICES CHARGED , ON THE DOMESTIC MARKET BY NATIONAL PRODUCERS AND IMPORTERS ; WHEREAS THE EXAMINATION HAS REVEALED THAT THE IMPORTS REFERRED TO THE ANNEX ARE LIKELY TO AGGRAVATE OR PROLONG THE ECONOMIC DIFFICULTIES ; WHEREAS , THEREFORE , THE FRENCH REPUBLIC SHOULD BE AUTHORIZED TO MAKE THEM SUBJECT TO INTRA-COMMUNITY SURVEILLANCE UNTIL 31 DECEMBER 1981 , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS HEREBY AUTHORIZED , UNTIL 31 DECEMBER 1981 , IN ACCORDANCE WITH DECISION 80/47/EEC , TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF THE IMPORTS REFERRED TO THE ANNEX , ORIGINATING IN BULGARIA , HUNGARY , POLAND AND ROMANIA . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 13 FEBRUARY 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT **** ANNEX // // CCT HEADING NO // DESCRIPTION // // 01.04 // LIVE SHEEP AND GOATS : // // A . PURE-BRED BREEDING ANIMALS : // // I . SHEEP // // II . GOATS // // B . OTHER : // // I . SHEEP // // II . GOATS // 02.01 // A . IV . A ) MEAT OF SHEEP OR GOATS , FRESH OR CHILLED : // // 1 . CARCASES OR HALF-CARCASES // // 2 . SHORT FOREQUARTERS // // 3 . CHINES AND/OR BEST ENDS // // 4 . LEGS // // 5 . OTHER : // // AA ) UNBONED ( BONE-IN ) // // BB ) BOND OR BONELESS // // B ) MEAT OF SHEEP OR GOATS , FROZEN : // // 1 . CARCASES OR HALF-CARCASES // // 2 . SHORT FOREQUARTERS // // 3 . CHINES AND/OR BEST ENDS // // 4 . LEGS // // 5 . OTHER : // // AA ) UNBONED ( BONE-IN ) // // BB ) BONED OR BONELESS //